     Case 1:19-cv-00067 Document 1 Filed on 04/28/19 in TXSD Page 1 of 6


                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

LUIS FERNANDO MIRELES-ROSAS
Petitioner/Plaintiff

v.
ROBERT M. COWAN, DIRECTOR, U.S.C.I.S.
  LEE'S SUMMIT, MO,
NORMA A LIMON, U.S.C.I.S.
 Harlingen Field Office Director
KEVIN MCALEENA, ACTING DIRECTOR
  DEPARTMENT OF HOMELAND SECURITY,
WILLIAM P. BARR
  UNITED STATES ATTORNEY
  GENERAL, AND
THE UNITED STATES OF AMERICA.

       PETITION FOR WRIT OF HABEAS CORPUS AND
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                       RELIEF
LUIS FERNANDO MIRELES ROSAS, through counsel, files the instant petition for writ of
habeas corpus, and complaint for injunctive and declaratory relief.

                                       I. INTRODUCTION
Plaintiff herein challenges the re-interpretation of 8 C.F.R. §274a.12(c)(9), pursuant to which
Defendants now consider that applications for adjustment of status which have been denied by
INS, l but cannot be renewed before an Immigration Judge, because Defendants have not yet issued
and filed a Notice to Appear before the EOIR, are not pending within the meaning of said regulation.

The re-interpretation of said regulation, pursuant to which Defendants recently refused to renew
Plaintiff's Employment Authorization Document, ("EAD"), has caused substantial hardship to
Plaintiffs and her U.S. citizen family. 2


        1
               The Immigration and Naturalization Service, and its successor, the Bureau of Citizenship
and Immigration Services of the Department of Homeland Security, are both referenced as "INS."
         2
             A similar action was filed several years ago as a class action, but Defendants granted relief to
all the named Plaintiffs therein. Rafaela Fuentes de Garza et al v. Alfonso De Leon et al, CA M-04-238.
However, as seen herein, the problem persists.
   Case 1:19-cv-00067 Document 1 Filed on 04/28/19 in TXSD Page 2 of 6



                        II. JURISDICTION AND VENUE
1.    Plaintiff is Mexican national who has resided in Texas since approximately the
year 2010
2.     On August 29, 2016 he filed for adjustment of status through his U.S. citizen
child, and on the basis of this application he was able to obtain EADs.
3.     On January 9, 2018 LUIS FERNANDO MIRELES application for adjustment
of Status was denied. He is now awaiting the filing of a Notice to Appear, so that his
application can be renewed before an Immigration Judge.
4.     On March 23, 2018 LUIS FERNANDO MIRELES attempted to renew his
EAD based on the pendency of his adjustment of status application. His application
for adjustment of status was denied on January 9, 2018. And now due to a re-
interpretation of the pertinent regulation their employment authorization card has
been denied. As a result of this, they are now unable to lawfully seek employment,
or travel within the United States. This places significant restrictions on his liberty
not shared by the populace at large, within the meaning of Jones v.
Cunningham, 371 U.S. 236,240 (1963), and constitutes custody for purposes of
28 U.S.C. §2241. Plaintiff's (sealed) Exhibit A, incorporated herein.
5.    All Defendants are federal agents or entities that conduct business within
the jurisdiction of this Court.

6. Jurisdiction lies under 28 U.S.C. §§ 1331 (federal question), 1346(a)(2) (actions
against officers of the United States, 2201 et seq, (the Declaratory Judgment Act), and
2241 (habeas corpus), with 5 U.S.C. §702 et seq, (the Administrative Procedure Act).
                                III. THE PARTIES
7. Plaintiff LUIS FERNANDO MIRELES ROSAS ("Mr. MIRELES") is a native
and citizen of Mexico, and resident of Brownsville, Texas.

8. Defendant Robert M. Cowan is the District Director of the Lee's Summit Office of
the Bureau of Citizenship and Immigration Services of DHS, an agency of the
Defendant United States of America, which is responsible for adjudicating
applications for EADs from residents the Rio Grande Valley. Defendant Norma A
Limon, is the Harlingen CIS Field Office Director. Defendant Kevin MCAllena is the
acting appointed Secretary of the Department of Homeland Security. Defendant
William Barr, is the Attorney General of Defendant the United States. All
Defendants are sued in their official capacities only.
    Case 1:19-cv-00067 Document 1 Filed on 04/28/19 in TXSD Page 3 of 6


                                 III. THE FACTS

9. On August 29, 2016 through his U.S. child, LUIS FERANDO MIRELES-
ROSAS filed a fee-paid application to adjust his status to that of a lawful permanent
resident as the parent of a United States citizen. On January 9, 2018 the
Harlingen District Office denied his application to adjust status (See Exhibit 1)
because they erroneously concluded that there were n record that the applicant
last entered the U.S. on or about September 2010 with his visa. According to the
denial: “CBP is required by law to inspect every applicant for admission to
determine if the person is admissible. The law presumes that administrative
agencies carry out their statutory duties in accordance with the law”. See, August
2, 2006 GAO report that stated that continues weakness in screening entrants into
the United States (See Exhibit 2)

10.     On January 11, 2018 Mr. MIRELES filed an application to renew his EAD
while his application of status was pending. Their request for an EAD was Based on 8
C.F.R. §274a. 12 (c) (9) , which allows for employment authorization during "any
period when an administrative appeal or judicial review of an application [for
adjustment of status] ... is pending," counsel assisted him in filing for an EAD
asserting eligibility because he was awaiting an NTA to pursue his 1-485 with an
Immigration Judge. (See Exhibit 3) On August 2, 2018 CIS denied his
application for EAD filed on January 11, 2018 because according to CIS they were
not eligible. The notice of denial specified that there was no administrative appeal
from the denial. (See Exhibit 4)


11. Mr. MIRELES has no means of forcing Defendants to initiate removal
proceedings before the Immigration Judge. Therefore, he cannot renew his
adjustment application, or his EAD. As a result, he and his family are enduring
great hardship.

12. At a hearing before the Immigration Judge, Mr. MIRELES feels confident
that he would be able to establish that he last entered as a visitor on September of
2010 as alleged by the government and therefore according to DHS there is no
evidence that he was inspected and admitted. Mr. MIRELES considers it highly
likely that, once he is able to be heard by an Immigration Judge, his application for
adjustment of status will be granted, and she will become a lawful permanent
resident of the United States.

13. This same issue was litigated before in 2010 in Juan Antonio Rodriguez
Ramos v Robert M. Cowan, Et. Al., 7:09-CV-256 and back then CIS agreed
that the applicant was eligible for an EAD until such time as he is either finally
ordered removed or granted lawful permanent resident status. 8 C.F.R. §274a.12(c)
    Case 1:19-cv-00067 Document 1 Filed on 04/28/19 in TXSD Page 4 of 6


(See Exhibit 5)




                             IV. THE CAUSES OF
                             ACTION A. HABEAS
                                    CORPUS
14. Plaintiff hereby incorporates by reference the allegations of paragraphs 1-14
above.

15. Plaintiff contends that they are eligible for an EAD from when she properly filed
her application for adjustment of status, until such time as they are either finally
ordered removed, or granted lawful permanent resident status. 8 C.F.R. §274a.12(c)
(emphasis added):
      (c) Aliens who must apply for employment authorization. An alien
      within a class of aliens described in this section must apply for work
      authorization. If authorized, such an alien may accept employment
      subject to any restrictions stated in the regulations or cited on the
      employment authorization document. BCIS, in its discretion, may
      establish a specific validity period for an employment authorization
      document/ which may include any period when an administrative
      appeal or judicial review of an application or petition is pending.

      (9) An alien who has filed an application for adjustment of status to
      lawful permanent resident pursuant to part 245 of this chapter. For
      purposes of section 245(c) (8) of the Act, an alien will not be deemed to
      be an "unauthorized alien" as defined in section 274A(h)(3) of the Act
      while his or her properly filed Form 1-485 application is pending final
      adjudication, if the alien has otherwise obtained permission from the
      Service pursuant to 8 CFR 274a. 12 to engage in employment, or if the
      alien had been granted employment authorization prior to the filing of the
      adjustment application and such authorization does not expire during
      the pendency of the adjustment application. Upon meeting these
      conditions, the adjustment applicant need not file an application for
      employment authorization to continue employment during the period
      described in the preceding sentence;
17.     The clear intent of the above regulation is to permit adjustment
applicants to be employed while their applications are pending, including through
periods of administrative and judicial review. Since there is no "administrative
appeal" from the denial of an application for adjustment of status, and Plaintiff has no
control over the filing of an NTA, to enable them to pursue their application
before an IJ, they urges that Defendants erred in "reinterpreting" said provision to
    Case 1:19-cv-00067 Document 1 Filed on 04/28/19 in TXSD Page 5 of 6


exclude the period of time between the denial of his properly filed application by INS,
and when that application can be renewed before an Immigration Judge.
       See, 8 C.F.R. §245.2(a)(5)(ii)- the reviewing court shall decide all
      relevant questions of law, interpret constitutional and statutory
      provisions, and determine the meaning or applicability of the terms of an
      agency action. The reviewing court shall — (1) compel agency action
      unlawfully withheld or unreasonably delayed; and (2) hold unlawful and
      set aside agency action, findings, and conclusions found to be — (A)
      arbitrary, capricious, an abuse of discretion, or otherwise not in
      accordance with law ...
16.      Defendants' new interpretation is particularly onerous, given the
lengthy period of time involved to review. It has now been pending for
almost three years. Their applications were denied in 2018, and they have not
yet been placed in proceedings with an IJ, to enable them to pursue them in
that forum.

17.    The denial of their application places significant restrictions on their liberty not
shared by the populace at large, and, under the APA, is cognizable in habeas corpus.
See, 5 U.S.C. §703:
      Form and venue of proceeding. The form of proceeding for judicial
      review is the special statutory review proceeding relevant to the
      subject matter in a court specified by statute or, in the absence or
      inadequacy thereof, any applicable form of legal action, including
      actions for declaratory judgments or writs of prohibitory or mandatory
      injunction or habeas corpus, in a court of competent jurisdiction. If no
      special statutory review proceeding is applicable, the action for judicial
      review may be brought against the United States, the agency by its
      official title, or the appropriate officer. Except to the extent that prior,
      adequate, and exclusive opportunity for judicial review is provided
      by law, agency action is subject to judicial review in civil or criminal
      proceedings for judicial enforcement.
      See also, 5 U.S.C. §706: Scope of review. To the extent necessary to
      decision and when presented,
19. The denial of their application to renew his EAD is a final agency action
under the APA. Said application was denied purely on a question of law, rather than
on discretionary grounds. Thus, review is not barred by 8 U.S.C. §1252 (a) (2) (B)
. See, e.g., Mireles-Valdez v. Ashcroft, 349 F.3d 213, 216 (5th Cir. 2003)
(emphasis in original) ("In the light of the consistent interpretation given § 1252(a)
(2) (B) , we hold: its ban on review of "judgment[s] regarding the granting of relief"
precludes review only of discretionary decisions").
    Case 1:19-cv-00067 Document 1 Filed on 04/28/19 in TXSD Page 6 of 6



              B. DECLARATORY AND INJUNCTIVE RELIEF
20.   Plaintiffs hereby incorporate by reference the allegations of paragraphs 1-19
above.

21. Plaintiffs further seeks a declaratory judgment, and corresponding injunctive
relief. They urges this Court to declare that, under the plain meaning of 8 C.F.R.
§274a.12(c) (9), they are eligible for an EAD from when they properly filed her
application for adjustment of status, until such time as there is either finally ordered
removed, or granted lawful permanent resident status.

22.    In the alternative, Plaintiff urges the Court to declare that Defendants have not
provided any explanation for the change in their interpretation of said provision, let
alone one sufficient to be afforded Chevron deference.

23.   Plaintiff therefore seeks an injunction, enjoining Defendants from refusing to
reopen, sua sponte, and grant, Plaintiff's fee-paid application, filed January 11,
2018 to renew her EAD.

                                 V. CONCLUSION
Plaintiff seeks a Writ of Habeas Corpus, as well as Declaratory and Injunctive relief.
They seeks a declaration that applications for adjustment of status are deemed to
be continuously pending for purposes of eligibility for employment authorization
from the time said applications are properly filed, until they are fully and finally
adjudicated. They also seeks corresponding injunctive relief, enjoining and restraining
Defendants from refusing to renew his EAD between the denial of an application for
adjustment by INS, and the final determination of said application in removal
proceedings, including any judicial review thereof. Plaintiff also seeks attorney's
fees, and such other and further relief as the Court may deem appropriate.

Respectfully Submitted,

s/ Jaime Diez, Attorney
Jones and Crane
PO BOX 3070
Brownsville, TX 78523
Texas Bar 00783966
Fed ID. 23118
(956) 544-3565
(956) 550-0006 (fax)
